Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 1 of 16 PageID# 1416




                          Exhibit 28
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 2 of 16 PageID# 1417




                               Friday, October 11, 2019
    Allison Magee
                                                                                    2:50 PM
     I can hear them plotting about when you come back
    Allison Magee

     But can’t hear much                                                            2:50 PM

    Allison Magee

     I just heard Eli say “he could very easily file a wrongful termination         2:53 PM
     suit”
                                                                         Butch

                                                                     Perfect        2:53 PM

                                                                         Butch

      I can’t wait for Indy tomorrow... try and listen to anything else you         2:54 PM
      can hear
    Allison Magee

     I think it’s almost wrapping up but something is going down                    2:55 PM
     Thursday when you come back
    Allison Magee

     Greg said “one thing to note is that John and I will be in the air by          2:55 PM
     8 on Thursday”
    Allison Magee

     And the meeting is over                                                        2:55 PM

                                                                         Butch

             John and Greg already had a trip planned for Richmond next             3:00 PM
             Thursday... it’s some kind of brand something
                                                                         Butch

                           I find it hilarious that they are going to fire me       3:01 PM




Exhibit Page 1                               Page 148
                                                                                 Lombardo000522
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 3 of 16 PageID# 1418
    Allison Magee

     Right but he was saying that they were going to be unavailable                      3:01 PM
     because they’re flying
    Allison Magee

     Idk if that’s what the plan is                                                      3:04 PM

    Allison Magee

     Because he was saying that after the phone call was over and                        3:04 PM
     brought up how you would be set with your sister
                                                                              Butch

        I don’t think they are going to fire me on Thursday... my guess is
        they are talking about if I refuse to sign the new offer letter they             3:09 PM

        present to us
    Allison Magee

     Yeah that’s more likely I agree                                                     3:10 PM

                                                                              Butch

                                                          This is getting so juicy       3:17 PM


                               Sunday, October 13, 2019
                                                                              Butch
                                                                                         1:21 PM
            So guess who just offered me a job the day I leave/get fired?
    Allison Magee

     Lol ... was it Ethan??                                                              1:23 PM

                                                                              Butch

                                                                             EMSI        1:23 PM

                                                                              Butch

                                       I sure hope they fire me on Thursday              1:24 PM

    Allison Magee

     Oooooooomg                                                                          1:24 PM

    Allison Magee

     Work from home??                                                                    1:24 PM

                                                                              Butch

                                                                       Of course         1:24 PM

    Allison Magee

     Wow wow                                                                             1:24 PM



Exhibit Page 2                               Page 149
                                                                                      Lombardo000523
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 4 of 16 PageID# 1419
                                Monday, October 14, 2019
                                                                           Butch
                                                                                      8:02 AM
                                           What street did you live on in UP?
    Allison Magee

     UA? Tewksbury                                                                    8:19 AM

                                                                           Butch

                                Did you hear about Donnie’s mom? So sad               9:19 AM

    Allison Magee

     Yeah, poor guy                                                                   9:19 AM


                              Wednesday, October 16, 2019
                                                                           Butch

      So Eli lied and told me nobody was gonna go to the office today...              4:26 PM
      however I show up and both him and Stephanie are there and Eli
      didn’t say a word to me
                                                                           Butch

                                              Tomorrow should be interesting          4:26 PM

    Allison Magee

           when is your meeting?                                                      4:27 PM

                                                                           Butch

      With the attorney? I just had it... she doesn’t have anything for me            4:28 PM
      yet... they have to research a few things
    Allison Magee

     Lol                                                                              4:32 PM

    Allison Magee

     With Eli. You think you’ll get a buyout tomorrow?                                4:32 PM

                                                                           Butch

                                                                   No chance          4:32 PM

                                                                           Butch

           I am pretty sure they will just fire me and I’ll go work for EMSI...
           most likely scenario but I don’t think it will happen until the            4:34 PM

           beginning of November when they present the new offer letter
    Allison Magee

     Crazy crazy stuff                                                                4:47 PM




Exhibit Page 3                                Page 150
                                                                                   Lombardo000524
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 5 of 16 PageID# 1420
                             Thursday, October 17, 2019
                                                                          Butch
                                                                                     9:33 AM
                                                          You coming in today?
    Allison Magee

     No i was being a valet for my parents from the airport and now I’m              10:08 AM
     wfh
                                                                          Butch

     Eli and I talked for a while today... he said that management is now
     getting cold feet about getting rid of me and they need more time               10:13 AM

     to think about it
    Allison Magee

     Woah                                                                            10:14 AM

    Allison Magee

     What do you think?                                                              10:14 AM

    Allison Magee

     In all likelihood Sarah will be gone so it will be you Stephanie and            10:14 AM
     Logan?
    Allison Magee

     Wilson maybe                                                                    10:14 AM

                                                                          Butch

                                                    Who knows at this point          10:27 AM

    Allison Magee

     They probably need to give some serious clarification for you to                10:29 AM
     feel comfortable
    Allison Magee

     But unless EMSI is really offering you a lot I think you should stay            10:30 AM


                                                                          Butch

        I will stay if they dont fuck me and I won’t go to EMSI if they buy          10:31 AM
        me out... but if they tell me to fuck myself I will then go there
    Allison Magee

     I like the plan                                                                 10:32 AM




Exhibit Page 4                              Page 151
                                                                                  Lombardo000525
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 6 of 16 PageID# 1421
                                                                        Butch

     I can’t wait to tell you about Eli and Stephanie... they are super butt
     buddies and never left each other’s side the entire conference...             10:37 AM
     they are also planning on going to the Celine Dion concert
     together
    Allison Magee

     Uhhhh                                                                         10:37 AM

    Allison Magee

     Did you drive with them to Indiana? That sounds like torture                  10:38 AM

                                                                        Butch

      No I drove by myself on Saturday since they didn’t get there until
      Monday afternoon... but then Logan came home with me and they                10:39 AM

      left at a different time
    Allison Magee

     Very good call                                                                10:45 AM

    Allison Magee

     Wow I can’t believe they’re friends now                                       10:45 AM

                                                                        Butch




                                                                                   10:57 AM




                                                                        Butch

                         Looks like our bet could come down to the wire            10:57 AM

    Allison Magee

     Lol                                                                           11:00 AM




Exhibit Page 5                            Page 152
                                                                                Lombardo000526
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 7 of 16 PageID# 1422
    Allison Magee

     No she should not go work for EMSI                                             11:00 AM

    Allison Magee

     She might need a different job than salesperson                                11:00 AM

    Allison Magee

     I’m pretty sure Greg changed his sales force password so I can’t go            11:36 AM
     sending you contact info.
    Allison Magee

     I wonder if Wesley can get on right now.                                       11:36 AM


                             Monday, October 21, 2019
    Allison Magee
                                                                                    10:09 AM
     Have you still not heard anything?
                                                                         Butch

                        Nope... not yet... did John or Greg say anything?           10:12 AM

    Allison Magee

     Nope. Eli and Greg were in his office for a bit but that was done              10:12 AM
     forty minute ago
                                                                         Butch

                                       Maybe at your 10:30 meeting thing            10:15 AM

    Allison Magee

     Doubtful. You should probably know first                                       10:15 AM

    Allison Magee

     But then again why would we do something that makes sense                      10:15 AM

                                                                         Butch

     Yea I personally don’t think they are gonna do anything and just let           10:17 AM
     me go
    Allison Magee

     I thought we were high on the buyout                                           10:18 AM

                                                                         Butch

     The more time passes the more I think Chris just can’t bring herself           10:18 AM
     to cut me a check
    Allison Magee

     Yeah I think that is 100% what is happening                                    10:19 AM



Exhibit Page 6                             Page 153
                                                                                 Lombardo000527
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 8 of 16 PageID# 1423
    Allison Magee

     Normally they would have something completely laid out on                      10:19 AM
     Thursday
                                                                         Butch

                     John told Kyle that there “wasn’t a consensus among            10:21 AM
                     management” regarding what they want to do
                                                                         Butch

                                        So weird not checking work email            10:22 AM

    Allison Magee

     Lol I’m sure there isn’t a consensus with one person                           10:31 AM

    Allison Magee

     Sales meeting right now                                                        10:31 AM

                                                                         Butch

     I guess they had one on Friday and Sarah stuck up for me... she
     said it was disgusting that they make the entire office stop what              10:38 AM
     they are doing to look at their puppies but they get rid of their top
     salesperson with a Slack message
    Allison Magee

     Oooh                                                                           10:40 AM

    Allison Magee

     Was that just like Eli? Or higher ups too?                                     10:41 AM

                                                                         Butch

                                                  Just Eli and the sales team       10:41 AM

    Allison Magee

     Darn                                                                           10:43 AM

    Allison Magee

     The rest of Cleveland doesn’t know you as a troublemaker to                    10:43 AM
     Richmond so it does look rough
                                                                         Butch

            Eventually people will be asking around about it and I wonder
            what they will say... they shouldn’t have sent anything and not         10:45 AM

            draw attention to it




Exhibit Page 7                            Page 154
                                                                                 Lombardo000528
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 9 of 16 PageID# 1424
    Allison Magee

     You were a threat though                                                        10:45 AM

    Allison Magee

     Danger                                                                          10:45 AM

                                                                          Butch




                                                                                     10:46 AM




                                                                          Butch




                                                                                     11:12 AM




    Allison Magee

     Lol is your schedule open?                                                      11:12 AM

                                                                          Butch

              That’s exactly what I said... “obviously I am available all day”       11:20 AM

    Allison Magee

     Well I hope you come back!!                                                     11:49 AM

                                                                          Butch

            I don’t think that will be the case... we shall see... but she now       11:50 AM
            moved it to 12:30




Exhibit Page 8                             Page 155
                                                                                  Lombardo000529
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 10 of 16 PageID# 1425
     Allison Magee


                                                                                   11:54 AM



                                                                        Butch

       They offered 10K and threatened to sue me if I go against the non           12:37 PM
       compete
     Allison Magee

      Are they telling you to quit?                                                12:40 PM

                                                                        Butch

                                       So obviously I’m not gonna take that        12:40 PM

     Allison Magee

      Honestly that’s lower than I thought                                         12:42 PM

     Allison Magee

      Was it just Aisha?                                                           12:42 PM

     Allison Magee

      $10k to leave?                                                               12:42 PM

                                                                        Butch

                                               No they fired me as of Friday       12:43 PM

     Allison Magee
                                                                                   12:44 PM

     Allison Magee

      So what do you do? Go to your lawyer?                                        12:46 PM

                                                                        Butch

                                Yea I have a week to review their document         12:47 PM

     Allison Magee

      Good                                                                         12:47 PM

     Allison Magee

      IT has a meeting at 2                                                        1:29 PM

                                                                        Butch

                           They are threatening to sue me for extortion too        1:29 PM




 Exhibit Page 9                             Page 156
                                                                                Lombardo000530
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 11 of 16 PageID# 1426
     Allison Magee

      What kind of proof do they have that you are trying to extort                     1:32 PM
      them?
                                                                             Butch

                                             It’s all just conversations with Eli       2:00 PM

     Allison Magee

      Apparently John was taken by total surprise when he landed on                     2:16 PM
      Thursday
     Allison Magee

      And that morning is specifically when you really started to make                  2:16 PM
      threats
                                                                             Butch

                                                  This could get pretty messy           2:23 PM


                              Wednesday, October 23, 2019
     Allison Magee
                                                                                        10:07 AM
      Wow 2 hour Halloween party
                                                                             Butch

       Really trying to overcompensate... they are now sending the entire               10:10 AM
       sales team to Orlando for 3 days
     Allison Magee


                                                                                        10:11 AM



                               Thursday, October 24, 2019
     Allison Magee
                                                                                        3:22 PM
      Do you know what your plan of action is yet?
                                                                             Butch

           Just let the attorney deal with it at this point... I have a call with       3:29 PM
           EMSI at 6:00
                                                                             Butch

         My attorney already called their attorney and let them know that               3:30 PM
         we will respond to their extortion letter next week




 Exhibit Page 10                              Page 157
                                                                                     Lombardo000531
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 12 of 16 PageID# 1427
     Allison Magee

      I don’t understand how they have any grounds for that when it’s             3:31 PM
      just Eli’s word
                                                                       Butch

              10% chance he recorded me... just my guess... if not they are       3:32 PM
              fucked
                                                                       Butch

       Did they say anything else? Or just that I threatened the company          3:32 PM

     Allison Magee

      Basically that’s why you were told to gtfo                                  3:32 PM

     Allison Magee

      That’s it                                                                   3:33 PM




 Exhibit Page 11                          Page 158
                                                                               Lombardo000532
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 13 of 16 PageID# 1428




                           Tuesday, November 19, 2019
     Allison Magee

      Did they provide a computer for you?? And have you been using      8:15 AM

      it?
     Allison Magee

      Did they provide a computer for you?? And have you been using      9:00 AM
      it?



 Exhibit Page 12                          Page 182
                                                                      Lombardo000533
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 14 of 16 PageID# 1429
                                                                             Butch

       I haven’t used it since I left... it’s in my laundry room closet... I have       9:01 AM
       been using Dana’s computer
                                                                             Butch

             Once I was shut out of my email and salesforce I picked it up              9:03 AM

                                                                             Butch

             Once I was shut out of my email and salesforce I picked it up              9:10 AM

     Allison Magee

      Great great great                                                                 9:04 AM

     Allison Magee

      Great great great                                                                 9:10 AM

                                                                             Butch

                                                              Why do you ask?           9:11 AM

                                                                             Butch

         I actually told my attorney I would be happy to drop it off weeks              9:11 AM
         ago but they told me to hold tight
     Allison Magee

      Lol covering my bases                                                             9:13 AM

     Allison Magee

      I think I can rest easy                                                           9:13 AM

                                                                             Butch

            Ahhhhhh... I get it... yes it is zipped up in the bag in my closet          9:15 AM




 Exhibit Page 13                             Page 183
                                                                                     Lombardo000534
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 15 of 16 PageID# 1430




                                                            Butch




                                                                       9:21 PM




 Exhibit Page 14                    Page 190
                                                                    Lombardo000535
Case 3:19-cv-00813-REP Document 35-28 Filed 05/15/20 Page 16 of 16 PageID# 1431




                              Wednesday, December 18, 2019
     Allison Magee

      That was quite a read! Too bad Eli probably can’t clarify for them                  8:02 AM

      that you notified him of unpaid overtime months ago
                                                                               Butch

      I did tell him 2 months before that... it isn’t a lie... I think my sister is       8:12 AM
      gonna reach out to him




 Exhibit Page 15                              Page 193
                                                                                       Lombardo000536
